Motion to confirm report of referee granted. The question of allowances to the referee and counsel will be determined upon the settlement of the order, at which time affidavits should be submitted as to the nature and extent of the services rendered and the time occupied by the referee. While the court has full jurisdiction of the subject-matter submitted to the referee, we are without power to direct a judgment for deficiency under the circumstances disclosed by the record here. For such relief the successful party may take such action as he may be advised. Present — Kelly, P. J., Manning, Kelby, Young and Kapper, JJ. Settle order on notice.